Citation Nr: 0910554	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  06-31 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for residuals of a right 
shoulder injury.

2. Entitlement to service connection for a right hip and 
groin disability.

3. Entitlement to service connection for a back disorder.

(The issues of entitlement to service connection for 
residuals of a right knee injury, service connection for 
residuals of a head injury, and service connection for 
residuals of a right wrist injury have been addressed in a 
separate rating decision under the same docket number.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Albuquerque, New Mexico, 
Regional Office (RO) that, in pertinent part, denied the 
Veteran's claims for service connection for a right shoulder 
injury, a right hip and groin condition, and a back disorder.  
The Veteran timely filed a notice of disagreement in January 
2006.  The RO provided a statement of the case in August 
2006, and the Veteran timely filed a substantive appeal in 
October 2006.  In June 2007, the RO provided a supplemental 
statement of the case.

In July 2007, the Veteran appeared at a hearing at the RO 
before the undersigned acting Veterans Law Judge.  The 
transcript of that hearing has been associated with the 
claims file.  Subsequently, in April 2008, the Board remanded 
the case for additional development, to include obtaining a 
VA orthopedic examination.    

Because of the need for a three-judge panel review, the 
issues of entitlement to service connection for residuals of 
a right knee injury, service connection for residuals of a 
head injury, and service connection for residuals of a right 
wrist injury will be the subject of a separate decision 
issued simultaneously herewith under the same docket number.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that the AMC failed to comply with the April 
2008 Board Remand Order.  Specifically, the Veteran was not 
afforded an orthopedic examination as directed.

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  In view of the 
foregoing, the claims file must be returned for an orthopedic 
examination that includes nexus opinions regarding the 
Veteran's claims for service connection for shoulder, hip and 
groin, and back disabilities.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006); Stegall, supra.

Accordingly, the case is REMANDED for the following action:

1. The Veteran must be provided with a VA 
orthopedic examination to determine the 
nature and etiology of each of the 
Veteran's claimed disabilities, which 
include a right shoulder injury, a right 
hip and groin disability, and a low back 
disability.  

With respect to the claimed orthopedic 
disabilities, the examiner is to answer 
the following question:

Is it at least as likely as not (i.e., 50 
percent or greater probability) that any 
right shoulder injury, right hip and groin 
disability, and/or low back disability 
that is currently present began during 
service or is etiologically related to any 
incident of active service.

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the causal relationship; less 
likely weighs against the claim.  The 
examiner is requested to provide a 
rationale for any opinion provided.  

The claims folder and a copy of this 
remand should be made available to the 
clinician for review, and the examiner 
should indicate in the examination report 
that the claims folder has been reviewed.

2. After completion of any other 
development indicated by the record, with 
consideration of all evidence added to the 
record subsequent to the June 2007 
supplemental statement of the case, the 
AMC/RO must readjudicate the claims for 
service connection for a right shoulder 
injury, a right hip and groin disability, 
and a low back disability.  If any claim 
remains denied, the AMC/RO should issue an 
appropriate supplemental statement of the 
case and provide the Veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




